Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for generating an ensemble model of water quality, modeling systems and an ensemble machine learning modeling system” recited in claim 12.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 10 and [0038].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-2, 6-12, 16-22 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL: An ensemble approach to retrieving water quality parameters from multispectral satellite imagery, July 2018), hereinafter Liu07, in view of Berhane et al (NPL: Decision-Tree, Rule-Based and Random Forest Classification of high-resolution multispectral imagery for wetland mapping and inventory, April 2018), herein after Berhane.

Claim 1. A method for generating an ensemble model of water quality for a body of water, comprising: 
Liu07 discloses obtaining multispectral images of the body of water; 
Liu07: (page 9285) see Table 1 for multispectral information of images.

    PNG
    media_image1.png
    641
    585
    media_image1.png
    Greyscale

Liu07 discloses applying spectral space partition rules to the multispectral images of the body of water to identify one or more spectral regions of the body of water; associating each of the identified one or more spectral regions of the body of water, based on one or more optical characteristics of each identified spectral region of the body of water, with a selected one of a plurality of optimal component empirical models with each of the identified spectral regions of the body of water for determining water quality parameters of each identified spectral region, wherein different optimal component empirical models may be associated with different identified spectral regions of the body of water; applying each of the selected one of the plurality of optimal component empirical models to its associated spectral region; 
Liu07: (page 9286 section 2.4 and 3)

    PNG
    media_image2.png
    661
    593
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    607
    592
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    522
    594
    media_image4.png
    Greyscale



Liu07 discloses applying an ensemble algorithm to the plurality of optimal component empirical models to generate the ensemble model of water quality for the body of water.  
Liu07: (page 9287 section 4) 

    PNG
    media_image5.png
    740
    592
    media_image5.png
    Greyscale

Liu07 does not appear to explicitly disclose ensemble machine learning algorithm
However, Berhana discloses ensemble machine learning algorithm (Abstract) “In this paper, we contrast three nonparametric machine-learning algorithms (DT, RB, and RF) using a large field-based dataset (n = 228) from the Selenga River Delta of Lake Baikal, Russia.” and (page 9-11 section 2.7) “Decision-Tree, Rule-Based, and Random Forest Classification and Assessment”
Liu07 and Berhane are analogous art because they are from the “same field of endeavor” multispectral imagery analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu07 and Berhane before him or her, to modify the ensemble approach of Liu07 to include ensemble machine-learning algorithm of Berhane because this combination improves the accuracy of the model.
The suggestion/motivation for doing so would have been Berhane (page 22 Conclusion) “The use of WV2 multispectral bands, derived spectral indices, and ancillary data was optimized through iterative modeling and predictor variable selection to achieve a satisfyingly accurate working model. Our analysis shows that DT, RB, and RF classification methods provide a suitable framework to combine different types of data sources, accommodating image-derived indices and ancillary hydrogeomorphic variables in addition to image spectral bands and elevation datasets.”
Therefore, it would have been obvious to combine Liu07 and Berhane to obtain the invention as specified in the instant claim(s).


Regarding Claim 11, the same ground of rejection is made as discussed above for substantially similar rationale. The model of Liu07 is executed by a computer system comprise processor coupled with memory.
In addition, Claim 11 recites “a plurality of measuring devices configured to generate plurality of multispectral images of a body of water;”Client Ref. No. 19-0026.
Liu07 discloses a plurality of measuring devices configured to generate plurality of multispectral images of a body of water; on (page 9285 section 2.2)
    PNG
    media_image6.png
    588
    596
    media_image6.png
    Greyscale


Regarding Claim 21, the same ground of rejection is made as discussed above for substantially similar rationale. The model of Liu07 is executed by a computer system comprise processor coupled with memory.


Claim 2, 12 and 22
Liu07 discloses wherein the plurality of optimal component empirical models are developed by: measuring a plurality of water quality parameters in a geographic region; 
Liu07: (page 9285 section 2.2) 

    PNG
    media_image1.png
    641
    585
    media_image1.png
    Greyscale

Liu07 discloses applying modelling techniques to the water quality metrics to generate a plurality of models; 

Liu07: (page 9285 section 2.3) 

    PNG
    media_image7.png
    633
    583
    media_image7.png
    Greyscale

Liu07 discloses constructing the plurality of optimal component empirical models from the plurality of models.  

Liu07: (page 9286 section 2.4) 

    PNG
    media_image8.png
    500
    589
    media_image8.png
    Greyscale


Claim 6, 16 and 26
Liu07 discloses wherein the ensemble model synergistically combines the plurality of optimal component empirical models to generate the ensemble model of water quality for the body of water.  

Liu07 (page 9287 section 4)

    PNG
    media_image9.png
    749
    589
    media_image9.png
    Greyscale


Claim 7, 17 and 27
Liu07 discloses wherein the ensemble model of water quality for the body of water predicts a Chl-a concentration at a site in the body of water where the Chl-a concentration is unknown.  

Liu07 (page 9284 section 1)

    PNG
    media_image10.png
    111
    587
    media_image10.png
    Greyscale

Liu07: (page 9286 section 3)

    PNG
    media_image3.png
    607
    592
    media_image3.png
    Greyscale


Claim 8, 18 and 28
Liu07 discloses wherein the plurality of optimal component empirical models are heterogeneous empirical models.  

Liu07 (page 9284 Abstract)

    PNG
    media_image11.png
    526
    595
    media_image11.png
    Greyscale


Claim 9, 19 and 29
Liu07 discloses wherein the plurality of water quality parameters include clarity, turbidity, sediment concentration, Chl-a, or CDOM.  

Liu07 (page 9285 section 2.2)

    PNG
    media_image6.png
    588
    596
    media_image6.png
    Greyscale


Claim 10, 20 and 30 
Liu07 discloses wherein each of the optimal component empirical models are constructed by an optimization process specific to a subsection of the spectral region.  

Liu07 (page 928 section 2.4)

    PNG
    media_image12.png
    907
    596
    media_image12.png
    Greyscale


Claim(s) 3-4, 13-14 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL: An ensemble approach to retrieving water quality parameters from multispectral satellite imagery, July 2018), hereinafter Liu07, in view of Berhane et al (NPL: Decision-Tree, Rule-Based and Random Forest Classification of high-resolution multispectral imagery for wetland mapping and inventory, April 2018), herein after Berhane, and further in view of Lyons et al (NPL: A comparison of resampling methods for remote sensing classification and accuracy assessment, February 2018), hereinafter Lyons.

Claim 3, 13 and 23
Liu07 and Berhane do not appear to explicitly disclose an iterative K-fold partition approach.  
However, Lyons discloses the optimal component empirical models are generated by an iterative K-fold partition approach (page 147 section 2.2.2) 

    PNG
    media_image13.png
    358
    609
    media_image13.png
    Greyscale

Liu07, Berhana and Lyons are analogous art because they are from the “same field of endeavor” multispectral imagery analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu07, Berhana and Lyons before him or her, to modify the ensemble approach of Liu07 to include ensemble machine-learning algorithm of Berhana and k-fold sampling feature of Liu07, Berhana and Lyons because this combination improves the accuracy of the model.
The suggestion/motivation for doing so would have been Lyon (Conclusion) “In this paper we compared a range of resampling methodologies for performing and assessing image classification. We found that all resampling approaches provided accurate estimates of mapping accuracy, and provided a robust procedure for generating useful and interpretable confidence intervals. There was a large variance in the estimates for any given iteration using a single hold-out test set, and these estimates were often misleading. Existing approaches for confidence interval estimation
often failed to account for this variance. We have shown that a resampling approach also provides a robust method for estimating class areas and can easily accommodate any procedure for calculating mapped area. Resampling approaches also enable maps to be presented such that accuracy estimates are explicitly linked to the mapped pixel
estimates, including spatially continuous estimates of mapping uncertainty.”
Therefore, it would have been obvious to combine Liu07, Berhana and Lyons to obtain the invention as specified in the instant claim(s).

Claim 4, 14 and 24
Liu07 discloses wherein a machine learning modeling system identifies the most accurate model by applying the spectral space partition rules 
Liu07: (page 9286 section 2.4) 

    PNG
    media_image14.png
    607
    592
    media_image14.png
    Greyscale

Berhana discloses the spectral space partition rules built as a decision tree (the ensemble function).  
Berhana: (page10 section 2.7.2) 

    PNG
    media_image15.png
    441
    1055
    media_image15.png
    Greyscale


Allowable Subject Matter
Claims 5, 15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Liu et al (NPL: An ensemble approach to retrieving water quality parameters from multispectral satellite imagery, July 2018) teaches a method of based on the ensemble of multiple empirical models is scarcely considered in the context of water quality remote sensing. The accuracy of each single estimator included in the ensemble in different portions of the feature space was analyzed and the estimate was obtained by the empirical algorithm in the ensemble characterized by the highest expected accuracy in the region of feature space associated with the considered pattern. The optimally weighted combination ensemble method was also analyzed. 
Berhane et al (NPL: Decision-Tree, Rule-Based and Random Forest Classification of high-resolution multispectral imagery for wetland mapping and inventory, April 2018) teaches three nonparametric machine-learning algorithms (i.e. decision-tree (DT), rule-based (RB), and random forest (RF)).
Lyons et al (NPL: A comparison of resampling methods for remote sensing classification and accuracy assessment, February 2018) teaches resampling methods such as k-fold and Monte Carlo.
Johansen et al (NPL: Evaluating the portability of satellite derived chlorophyll-a algorithms for temperate inland lakes using airborne hyperspectral imagery and dense surface observations, May 2018) teaches a robust repeated k-folds cross-validation method which was applied for comparison and model validation. The repeated k-folds method produces average r2, root mean square error (RMSE), r2, and mean average error (MAE) derived from all fifteen models for each of the 29 algorithms.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 5, 15 and 25: “globally calibrating each of the optimal component empirical models, by calculating a set of residuals by comparing a set of empirical measurements with a set of corresponding predictions generated by the optimal component empirical models, performing a summation of the set of squared residuals, and minimizing the summation of the summation of the set of squared residuals.”
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148